Order, Supreme Court, New York County (Charles H. Solomon, J.), entered April 25, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court’s upward departure to risk level two is based on clear and convincing evidence (see generally Correction Law § 168-n [3]). The court properly concluded that defendant’s history of psychiatric illness and medication noncompliance enhanced his risk of reoffending. In making that finding, the court appropriately considered the report of a CEL article 730 examination prepared in connection with the underlying conviction, including statements made by defendant during his examination. There is nothing in the record to cast any doubt on the reliability of this information. In any event, the information about defendant’s psychiatric background that was undisputed at the classification proceeding would have been sufficient to support the court’s upward departure. Concur—Lippman, EJ., Gonzalez, Moskowitz, Acosta and Renwick, JJ.